Citation Nr: 1509563	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a permanent and total rating for Stage II grade I, B-cell follicular Non-Hodgkin's Lymphoma (lymphoma).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel








INTRODUCTION

The Veteran had active service from June 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Louisville, Kentucky, Regional Office (RO).  

The Cleveland RO is the proper Agency of Original Jurisdiction because the Veteran has continually resided in the State of Ohio.
 

FINDING OF FACT

Prior to the promulgation of a decision, the Board received the Veteran's June 2014 statement withdrawing the appeal related to the lymphoma claim.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the lymphoma claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error or fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or his authorized representative.  Id.

Prior to promulgating a decision, VA received the Veteran's June 2014 statement expressing his unequivocal desire to withdraw the appeal of the lymphoma claim, and this withdrawal was effective upon receipt by the Board.  

Subsequently, the Board received the November 2014 brief on appeal from the Veteran's representative.  Because the representative's statement was received by the Board after the Veteran's withdrawal of the lymphoma appeal, the November 2014 statement of the Veteran's representative is insufficient to resurrect the appeal of the lymphoma claim and cannot be construed as a timely notice of disagreement with the any rating action.  38 C.F.R. §§ 20.204(b)(3), 20.300, 20.302.  

Accordingly, the Board does not have appellate jurisdiction to review the appeal of the lymphoma claim.  Dismissal of the present appeal is warranted.  



ORDER

The appeal seeking entitlement to a permanent and total rating for Stage II grade I, B-cell follicular Non-Hodgkin's Lymphoma is dismissed.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


